                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

MANDY M. A. McALEES,

                                Plaintiff,
      vs.

ANDREW SAUL 1,
Commissioner of Social Security,

                                 Defendant.       Case No. 3:18-cv-00304-TMB


                                    DECISION AND ORDER

          On or about February 24, 2014, Mandy M.A. McAlees filed an application for

Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act (“the Act”),

alleging disability beginning August 18, 2013. 2        Ms. McAlees has exhausted her

administrative remedies and filed a Complaint seeking relief from this Court. 3

          On May 8, 2019, Ms. McAlees filed an opening brief. 4 The Commissioner filed an

Answer and a brief in opposition to Ms. McAlees’s opening brief. 5 Ms. McAlees filed a

one-paged reply. 6 Oral argument was not requested and was not necessary to the


1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
U.S.C. 405(g) (action survives regardless of any change in the person occupying the office of
Commissioner of Social Security).
2
    Administrative Record (“A.R.”) 149, 606.
3
    Docket 1 (Compl.).
4
    Docket 15 (McAlees’s Opening Br.).
5
    Docket 11 (Answer); Docket 16 (Def.’s Br.).
6
    Docket 17 (Reply).
Court’s decision. This Court has jurisdiction to hear an appeal from a final decision of the

Commissioner of Social Security. 7          For the reasons set forth below, Ms. McAlees’s

request for relief will be granted.

                                     I. STANDARD OF REVIEW

          A decision by the Commissioner to deny disability benefits will not be overturned

unless it is either not supported by substantial evidence or is based upon legal error. 8

“Substantial evidence” has been defined by the United States Supreme Court as “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” 9 Such evidence must be “more than a mere scintilla,” but may be “less than

a preponderance.” 10 In reviewing the agency’s determination, the Court considers the

evidence in its entirety, weighing both the evidence that supports and that which detracts

from the administrative law judge (“ALJ”)’s conclusion. 11 If the evidence is susceptible to

more than one rational interpretation, the ALJ’s conclusion must be upheld. 12 A reviewing

court may only consider the reasons provided by the ALJ in the disability determination



7
    42 U.S.C. § 405(g).
8
 Matney ex rel. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992) (citing Gonzalez v.
Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990)).
9
 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S.
197, 229 (1938)).
10
  Perales, 402 U.S. at 401; Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975)
(per curiam).
11
     Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985).
12
  Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citing Rhinehart v. Finch, 438 F.2d 920,
921 (9th Cir. 1971)).



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 2 of 37
and “may not affirm the ALJ on a ground upon which he did not rely.” 13 An ALJ’s decision

will not be reversed if it is based on “harmless error,” meaning that the error “is

inconsequential to the ultimate nondisability determination . . . or that, despite the legal

error, ‘the agency’s path may reasonably be discerned, even if the agency explains its

decision with less than ideal clarity.’” 14

                                   II. DETERMINING DISABILITY

          The Act provides for the payment of disability insurance to individuals who have

contributed to the Social Security program and who suffer from a physical or mental

disability. 15 In addition, SSI may be available to individuals who are age 65 or older, blind,

or disabled, but who do not have insured status under the Act. 16 Disability is defined in

the Act as follows:

          [I]nability to engage in any substantial gainful activity by reason of any
          medically determinable physical or mental impairment which can be
          expected to result in death or which has lasted or can be expected to last
          for a continuous period of not less than 12 months. 17

The Act further provides:

          An individual shall be determined to be under a disability only if his physical
          or mental impairment or impairments are of such severity that he is not only
          unable to do his previous work but cannot, considering his age, education,
          and work experience, engage in any other kind of substantial gainful work
          which exists in the national economy, regardless of whether such work

13
     Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014).
14
 Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
omitted).
15
     42 U.S.C. § 423(a).
16
     42 U.S.C. § 1381a.
17
     42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 3 of 37
          exists in the immediate area in which he lives, or whether a specific job
          vacancy exists for him, or whether he would be hired if he applied for work.
          For purposes of the preceding sentence (with respect to any individual),
          “work which exists in the national economy” means work which exists in
          significant numbers either in the region where such individual lives or in
          several regions of the country. 18

          The Commissioner has established a five-step process for determining disability

within the meaning of the Act. 19 A claimant bears the burden of proof at steps one through

four in order to make a prima facie showing of disability. 20 If a claimant establishes a

prima facie case, the burden of proof then shifts to the agency at step five. 21 The

Commissioner can meet this burden in two ways: “(a) by the testimony of a vocational

expert (“VE”), or (b) by reference to the Medical-Vocational Guidelines at 20 C.F.R. pt.

404, subpt. P, app. 2.”22 The steps, and the ALJ’s findings in this case, are as follows:

          Step 1. Determine whether the claimant is involved in “substantial gainful activity.”

The ALJ found that Ms. McAlees had not engaged in substantial gainful activity since

August 18, 2013, the alleged onset date. 23

          Step 2. Determine whether the claimant has a medically severe impairment or

combination of impairments. A severe impairment significantly limits a claimant’s physical


18
     42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).
19
     20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
20
  Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1096 n.1 (9th Cir. 2014) (quoting
Hoopai v. Astrue, 499 F.3d 1071, 1074–75 (9th Cir. 2007)); see also Tackett v. Apfel, 180 F.3d
1094, 1098 (9th Cir. 1999).
21
     Treichler, 775 F.3d at 1096 n.1; Tackett, 180 F.3d at 1098 (emphasis in original).
22
     Tackett, 180 F.3d at 1101.
23
     A.R. 609.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 4 of 37
or mental ability to do basic work activities and does not consider age, education, or work

experience. The severe impairment or combination of impairments must satisfy the

twelve-month duration requirement. The ALJ determined that Ms. McAlees’s diabetes

mellitus, cellulitis, lymphedema, COPD, and obesity were severe impairments. The ALJ

found that Ms. McAlees’s right tibial fracture and hyperlipidemia were non-severe and her

fibromyalgia was not a medically determinable impairment. 24

           Step 3. Determine whether the impairment or combination of impairments meets

or equals the severity of any of the listed impairments found in 20 C.F.R. pt. 404, subpt.

P, app.1, precluding substantial gainful activity. If the impairment(s) is/are the equivalent

of any of the listed impairments, and meet(s) the duration requirement, the claimant is

conclusively presumed to be disabled. If not, the evaluation goes on to the fourth

step. The ALJ determined that Ms. McAlees did not have an impairment or combination

of impairments that met or medically equaled the severity of a listed impairment. 25

           Before proceeding to step four, a claimant’s residual functional capacity (“RFC”) is

assessed. Once determined, the RFC is used at both step four and step five. An RFC

assessment is a determination of what a claimant is able to do on a sustained basis

despite the limitations from her impairments, including impairments that are not

severe. 26 The ALJ concluded that Ms. McAlees had the RFC to perform light work with

limitations, including never climbing ladders, ropes, or scaffolds; avoiding all exposure to


24
     Id.
25
     Id.
26
     20 C.F.R. § 404.1520(a)(4), 416.920(a)(4).



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 5 of 37
moving and hazardous machinery and unprotected heights; avoiding concentrated

exposure to fumes and dust; and avoiding moderate exposure to non-weather related

extreme cold and extreme heat. 27

          Step 4. Determine whether the claimant is capable of performing past relevant

work. At this point, the analysis considers whether past relevant work requires the

performance of work-related activities that are precluded by the claimant’s RFC. If the

claimant can still do her past relevant work, the claimant is deemed not to be

disabled. Otherwise, the evaluation process moves to the fifth and final step. The ALJ

found that Ms. McAlees was capable of performing past relevant work as a tax preparer,

accounting supervisor, accounts receivable clerk, and cashier. The vocational expert

opined that if Ms. McAlees was limited to sedentary level work, she could perform all of

her past relevant work, except for her former cashier position. 28

          Step 5. Determine whether the claimant is able to perform other work in the

national economy in view of her age, education, and work experience, and in light of the

RFC.      If so, the claimant is not disabled.      If not, the claimant is considered

disabled. Because the ALJ found Ms. McAlees capable of past relevant work, the ALJ

did not proceed to step five.




27
     A.R. 610.
28
     A.R. 615.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 6 of 37
          Based on the foregoing, the ALJ concluded that Ms. McAlees was not disabled

from August 18, 2013, the alleged onset date, through September 26, 2018, the date of

the decision. 29

                     III. PROCEDURAL AND FACTUAL BACKGROUND

          Ms. McAlees was born in 1978; she is currently 41 years old. 30 She reported last

working as a tax preparer from December 2012 to April 2013. She also reported working

as an accounting supervisor, as an accounts receivable clerk, and cashier. 31          Ms.

McAlees initiated her application for disability benefits on or about February 24, 2014. 32

This matter has been before the ALJ twice. The first hearing before the ALJ was held on

December 16, 2014 and continued to April 27, 2015. 33 The ALJ issued his first decision

on June 23, 2015. 34 In that opinion, the ALJ determined that Ms. McAlees could perform

light work with limitations and could perform her past relevant work as a tax preparer,

accounting supervisor, and accounts receivable clerk. 35 Ms. McAlees exhausted her

remedies and appealed to this Court. On June 26, 2017, this Court found that the ALJ’s

decision denying disability benefits was not supported by substantial evidence and



29
     A.R. 615–16.
30
     A.R. 149.
31
     A.R. 177, 196, 615.
32
     A.R. 149; supra note 2.
33
     A.R. 33, 907.
34
     A.R. 18–26.
35
     A.R. 21, 25.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 7 of 37
remanded the matter for further proceedings, including “obtaining the medical records

from Ms. McAlees’s July 2015 hospitalization and follow-up related to cellulitis as well as

any records from the bariatric surgeon, Dr. Searles during the time frame at issue in this

case.” 36 On remand, the ALJ held two new hearings, one on March 9, 2018 and the

second on July 2, 2018. 37 He issued a new decision on September 26, 2018. 38 On

December 26, 2018, Ms. McAlees appealed to this Court; she is represented by counsel

in this appeal. 39

         The Medical Record

         Although the Court’s review of the record is primarily focused on the time period

after the alleged onset date, the Court also considers the following relevant medical

evidence occurring before August 18, 2013:

         On April 13, 2011, Ms. McAlees followed up with Barbara Novotny, M.D., at

Providence Family Medicine Center (“PFMC”) after a visit to the emergency department.

She was diagnosed with cellulitis. 40

         On May 27, 2011, Ms. McAlees followed up with Casey Gokey, M.D., at PFMC.

She reported losing 100 pounds in the past year and 10 pounds in the past month. She

reported “going back to work this week,” but that she had be “unable to work full days

secondary to her pain.” On physical examination, Dr. Gokey observed that redness in


36
     A.R. 718–44, 750–52.
37
     A.R. 624–85.
38
     A.R. 606–16.
39
     Docket 1.
40
     A.R. 1025.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 8 of 37
her right medial thigh had resolved; “however, she continues to have quite a bit of pain”

and “some weeping from her upper leg.” Dr. Gokey diagnosed Ms. McAlees with diabetes

mellitus, type 2; morbid obesity at 400 pounds; cellulitis with no “signs or symptoms of

infection at this time”; pain “secondary to the indurated area on her right medial thigh”;

and tobacco abuse. Dr. Gokey recommended gastric bypass surgery and provided a

referral to Dr. Todd. 41

         On July 1, 2011, Ms. McAlees followed up with Dr. Gokey. She reported losing her

job that day and was “concerned because she will not have insurance.” She reported

losing five pounds since May 2011 and continuing to smoke one pack per day with “no

desire to quit at this time.” She reported continued leg pain. Dr. Gokey observed no signs

or symptoms of cellulitis infection. 42

         The following are relevant medical records occurring after Ms. McAlees’s alleged

onset date of August 18, 2013:

         On August 18, 2013, Ms. McAlees went to the emergency department at

Providence for an “infected lower left extremity.” She reported being unable to afford her

insulin. The attending doctor diagnosed Ms. McAlees with cellulitis, a low-grade fever,

and non-compliance with diabetes. She was treated with IV antibiotics and discharged

on August 19, 2013. 43




41
     A.R. 1025–26.
42
     A.R. 1027–28.
43
     A.R. 267–77.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 9 of 37
         On August 26, 2013, Ms. McAlees saw Dr. Gokey for follow up after an emergency

department visit for left leg cellulitis. She reported that she had been taking her antibiotics

as prescribed, but she was in “much more pain” and noted that the redness was spreading

and “it [felt] warmer.” She was also diagnosed with uncontrolled type 2 diabetes mellitus.

On physical examination, she weighed 390 pounds. Her left leg had “a large area of

induration and erythema” and her right leg had a “small area of induration, but not

erythema or tenderness.”      Dr. Gokey noted that Ms. McAlees was to report to the

emergency department as she had “failed outpatient management.”44

         From August 27, 2013 to September 2, 2013, Ms. McAlees went to the emergency

department at Providence. She was diagnosed with bilateral lower extremity cellulitis that

failed outpatient management; diabetes mellitus, type 2, “not historically well controlled;”

asthma; and tobacco abuse. Ms. McAlees reported a history of thigh lymphedema for the

prior five years. She reported that it was “chronically painful if she sits or stands too long

but she can generally tolerate it, until this new burning pain started about two weeks ago.”

She requested pursuing gastric bypass surgery. She reported having a similar episode

of cellulitis two years prior. She was 390 pounds on physical examination, with intact

distal pulses in the extremities, erythema and induration of the bilateral thighs, but had no

obvious abscesses. The attending doctor also reported that Ms. McAlees was “afebrile,

her blood pressure [was] elevated, her pulse [was] elevated to the 90s, and she [was]

sat[urated] 90-96% on room air.” She also developed a drug reaction with extensive




44
     A.R. 1043–45.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 10 of 37
hives, “was changed to high-dose clindamycin,” and received a consultation for infectious

disease during her inpatient stay. 45

         On August 29, 2013, Katheryn Ryan, D.O., and Kimberly B. Thornas, M.D.,

completed a health status report form for the State of Alaska, Department of Health and

Social Services. Drs. Ryan and Thornas diagnosed Ms. McAlees with cellulitis, type 2

diabetes; morbid obesity; asthma; and lymphedema.            The doctors opined that Ms.

McAlees could not work full-time or part-time for three months. 46

         On September 23, 2013, Ms. McAlees followed up with Dr. Gokey. She reported

that her cellulitis was “almost resolved”; however, she still had “quite a bit of induration.”

She also reported continued pain in her left extremity. Dr. Gokey diagnosed Ms. McAlees

with chronic lymphedema.        She noted that Ms. McAlees was “given a handwritten

prescription for [the] lymphedema clinic,” but that the referral was not effective. Her

weight was 398 pounds at the visit with a “large area of induration on [the] [left] medial

thigh” and that her erythema had resolved. Dr. Gokey’s diagnoses included uncontrolled

type 2 diabetes mellitus; morbid obesity; left leg cellulitis, resolved; lymphedema; and

mild, persistent asthma. Dr. Gokey prescribed 60 tablets of hydrocodone/acetaminophen

(Lortab) for pain. 47

         On October 31, 2013, Ms. McAlees saw Dr. Gokey. She reported losing weight.

Ms. McAlees weighed 389 pounds at the visit. Dr. Gokey noted that she had referred Ms.



45
     A.R. 278–349, 376–84, 1045–46.
46
     A.R. 352–53.
47
     A.R. 1045–48.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 11 of 37
McAlees to bariatric surgery. Dr. Gokey noted that Ms. McAlees left leg cellulitis had

resolved, but that she continued to have leg pain.        Dr. Gokey also noted that Ms.

McAlees’s diabetes remained uncontrolled. She provided a referral to Ms. McAlees for

physical therapy at the lymphedema clinic. Dr. Gokey refilled Ms. McAlees’s prescriptions

for tramadol and Lortab. Dr. Gokey also completed a 6-month handicapped parking

permit. 48 On the same date, Dr. Gokey completed a Health Status Report Form for the

State of Alaska, Department of Health and Social Services. Dr. Gokey diagnosed Ms.

McAlees with cellulitis; type 2 diabetes; morbid obesity; asthma; and lymphedema. She

opined that Ms. McAlees was unable to work part-time or full-time for the next 12 months.

She recommended bariatric surgery and a weight loss program. 49

         On January 15, 2014, Ms. McAlees followed up with Dr. Gokey. She reported

losing weight, but that she continued to have pain bilaterally in her inner thighs. She also

reported she was “on Medicaid now and can finally afford her medications.” On physical

examination, Dr. Gokey observed that Ms. McAlees weighed 384 pounds with significant

lymphedema in her lower extremities, but her left leg cellulitis had resolved. Dr. Gokey

noted that Ms. McAlees continued to have uncontrolled type 2 diabetes mellitus;

insomnia; morbid obesity; and left thumb pain and weakness with reported dislocation. 50

         On March 20, 2014, Ms. McAlees visited Dr. Gokey. She reported that she had

stopped smoking.     Ms. McAlees reported walking every day “to stay as mobile as



48
     A.R. 1049–50.
49
     A.R. 350–51.
50
     A.R. 1053–54.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 12 of 37
possible,” but had “a very difficult time walking” and considered herself “almost immobile”

due to her weight. She reported “significant leg pain which [had] persisted since her most

recent episode of cellulitis.” She also reported “planning on an [appointment] next month”

with Dr. Searles for bariatric surgery. Dr. Gokey observed no new lesions or redness in

the bilateral inner thighs; a weight of 388 pounds; and “significant lymphedema” in the

lower extremities with no signs of infection. 51

         On April 15, 2014, Nathaniel Arcega, M.D., a state reviewing physician, opined that

Ms. McAlees could lift and carry up to 20 pounds occasionally; 10 pounds frequently;

stand and walk up to two hours total and sit up to six hours total in an eight-hour workday.

Dr. Arcega opined that Ms. McAlees could climb ramps and stairs, balance, stoop, kneel,

crouch, and crawl occasionally, and never climb ladders, ropes, or scaffolds. 52

         On May 21, 2014, Ms. McAlees saw Dr. Gokey for a bariatric surgery preoperative

workup. She reported continued weight loss, eating healthier, walking every day, but also

reported being limited by significant leg pain after cellulitis. She reported that Lortab

enabled her to continue “doing her ADLs.” Ms. McAlees expressed a “[d]esire to qualify

for disability” and had “apparently been denied by the state of [Alaska].” 53

         On June 10, 2014, Ms. McAlees initiated physical therapy with Chugach Physical

Therapy. 54



51
     A.R. 1055–56.
52
     A.R. 73–77.
53
     A.R. 1059–60.
54
  A.R. 403–04. Ms. McAlees regularly participated in physical therapy sessions from
approximately June 12, 2014 through October 13, 2014. A.R. 389–401, 456, 563–78.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 13 of 37
         On June 16, 2014, Ms. McAlees followed up with Dr. Gokey as part of her bariatric

surgery preoperative workup. She reported walking every day, but she was limited by

pain. Dr. Gokey noted that Ms. McAlees was referred to Chugach Physical Therapy for

lymphedema (and that she had been referred to Providence Physical Therapy in

September 2013 and May 2014).          Dr. Gokey diagnosed Ms. McAlees with chronic

lymphedema of the lower extremity, “resulting [in] multiple episodes of cellulitis and

prolonged hospitalization[s] requiring IV antibiotics.” She noted that Ms. McAlees was “at

HIGH RISK of repeated episodes of cellulitis due to her chronic lymphedema, and with

this, repeat prolonged hospitalizations.” Dr. Gokey noted that Ms. McAlees “should NOT

maintain her lower extremities (both of [Ms. McAlees’s] lower extremities have significant

lymphedema) in a gravity-dependent position for long periods of time; this includes

prolonged standing, sitting, or crossing legs. When she is not actively exercising, she

should be laying down with her legs elevated above her heart.” Dr. Gokey also opined

that Ms. McAlees “should continue her exercise and weight training” and should “wear a

properly fitted compression garment worn during exercise.           Unfortunately, for [Ms.

McAlees], her morbid obesity will limit the effectiveness of compression pumps or

sleeves.” Dr. Gokey noted that Ms. McAlees had “lost a very small amount of weight” and

“that at this point with the extent of her morbid obesity, the sooner she can undergo gastric

bypass surgery the sooner we can potentially be on a road to significant weight loss, and

hopefully, significant improvement of her lower extremity lymphedema.” 55 On the same

date, Dr. Gokey completed a Health Status Report Form for the State of Alaska,



55
     A.R. 1061–65.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 14 of 37
Department of Health and Social Services. Dr. Gokey diagnosed Ms. McAlees with

morbid obesity, chronic lower extremity lymphedema, insulin dependent type 2 diabetes

mellitus, asthma, and recurrent lower extremity cellulitis requiring hospitalization. She

opined that Ms. McAlees could not work full-time or part-time and her conditions limited

her ability to work for more than the next 12 months. She noted that Ms. McAlees required

“bedrest with legs elevated.” 56

         On July 14, 2014, Ms. McAlees saw Marlena Purchiaroni, D.O., at PFMC, for her

bariatric surgery workup. She reported seeing a physical therapist for lymphedema twice

a week. Ms. McAlees also reported that she “tried to do some compression work;

however, this is difficult due to the size of her legs.” She reported performing home

exercises for self-lymphatic drainage daily and “wearing her compression sleeves daily.”

Ms. McAlees reported walking every day, but that she was limited by pain. She reported

running out of her prescription of 90 tablets of Lortab after three weeks. 57

         On October 15, 2014, Ms. McAlees participated in physical therapy at Chugach

Physical Therapy. The therapist noted that Ms. McAlees was using a cane. 58

         On November 12, 2014, Ms. McAlees followed up with Dr. Purchiaroni. She

reported continuing to “perform daily self-lymphatic drainage and wear her compression

sleeves.” She reported walking daily, but that her “legs cause[d] her significant pain and


56
     A.R. 1224–25.
57
  A.R. 1065–66. Ms. McAlees saw Dr. Purchiaroni for follow up examinations on August 15,
2014, September 15, 2014, October 3, 2014, October 16, 2014, and November 4, 2014. A.R.
415–22, 1071–89.
58
  A.R. 562. Ms. McAlees participated in regular physical therapy sessions from October 20, 2014
through February 23, 2015. A.R. 509–517, 520–531, 536–552, 555–558, 561.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 15 of 37
walking [was] very difficult as a result.” Dr. Purchiaroni also noted that Ms. McAlees

should remain “bedridden as often as possible to alleviate both her pain and

lymphedema.”           On physical examination, Dr. Purchiaroni observed “[p]rofound

lymphedema in [the] bilateral [lower extremities],” but no cyanosis or clubbing.         Dr.

Purchiaroni noted that the visit was Ms. McAlees’s last “supervised weight loss and

exercise program with a licensed medical professional.”59

         On April 1, 2015, Ms. McAlees followed up with Dr. Purchiaroni. On physical

examination, Dr. Purchiaroni observed that Ms. McAlees walked with a cane.              She

observed that Ms. McAlees’s lower extremities had massive edema “with indurated lobes,

thread pulses bilaterally.”      She noted that Ms. McAlees’s diabetes was “[p]oorly

controlled.” 60      On the same date, Dr. Purchiaroni completed a Physical Capacities

Evaluation. She diagnosed Ms. McAlees with severe hereditary lymphedema, HTN,

DMT2, hypertriglyceridemia, asthma, and morbid obesity. She noted that Ms. McAlees’s

lymphedema, HTN, DMT2, and asthma were expected to last at least 12 months. Dr.

Purchiaroni opined that Ms. McAlees was on bedrest “whenever not exercising.” She

recommended water therapy and daily self-lymphatic treatment. Dr. Purchiaroni also

noted that Ms. McAlees was unable to drive when taking Norco. She opined that Ms.

McAlees’s “lymphedema is a chronic condition which will likely be present for the rest of

her life with little improvement.” She also opined that Ms. McAlees could sit for 30 minutes

continuously for a total of two hours; stand for three minutes continuously for a total of 15



59
     A.R. 1090–94.
60
     A.R. 998–999.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 16 of 37
minutes; and walk 500 feet continuously for a total of 15 minutes in an eight-hour workday.

Dr. Purchiaroni opined that Ms. McAlees could lift up to 25 pounds occasionally; carry up

to 20 pounds occasionally; and bend and reach occasionally, but never squat or climb or

push or pull. She opined that Ms. McAlees was not able to travel by bus. 61

         On May 27, 2015, Ms. McAlees saw Briana Cranmer, M.D., at PFMC, for

lymphedema and chronic pain. 62 On the same date, Dr. Cranmer completed a State of

Alaska Health Status Report. She opined that Ms. McAlees could not work full or part-

time for more than the next 12 months and that she needed to be on bedrest with her legs

elevated. 63

         From July 12, 2015 to July 13, 2015, Ms. McAlees was hospitalized at Providence

for cellulitis. 64

         On July 21, 2015, Ms. McAlees visited Dr. Purchiaroni for follow up after

hospitalization for lower extremity cellulitis. She reported a “significant amount of pain

and redness of both legs.” On physical examination, Dr. Purchiaroni observed “[s]evere

[lower extremity] lymphedema with massive lobing of legs, the underside of both lobes

[was] erythematous, warm, and very tender to palpation, [right greater than left]. There

[was] also erythema and warmth on the lateral aspect of her [right] calf. There [did] not




61
     A.R. 580–85.
62
     A.R. 993–96.
63
     A.R. 1222–23.
64
     A.R. 590–601.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 17 of 37
appear to be an active nidus for infection or any impressive skin breaks with signs of

oozing or weeping. Thready dorsalis pedis pulses.” 65

          On July 23, 2015, Dr. Purchiaroni provided a letter for Ms. McAlees. She requested

that Ms. McAlees “be granted disability status as there are no reasonable professions or

trades that would allow for her employment, given her severe hereditary lymphedema

and resultant high risk of cellulitis.”   Dr. Purchiaroni also noted that Ms. McAlees’s

“lymphedema is so severe that she is disabled, requiring a cane to walk” and that Ms.

McAlees walked “only out of necessity, as at all other times, her legs should remain

elevated, in a non-gravity-dependent position.”          She also noted that even with

precautions, Ms. McAlees is “prone to cellulitis which can very quickly cause life-

threatening sepsis.”       Dr. Purchiaroni also noted that Ms. McAlees had required

hospitalization for cellulitis “numerous times in the past, the most recent of which was

earlier this month.”66

          On August 27, 2015, Ms. McAlees saw Dr. Purchiaroni. She reported being

concerned “with her legs.” She reported being in “excruciating pain” and believed her

cellulitis was “flaring.” Dr. Purcharioni observed “[s]evere, woody edema throughout [the]

entirety of [the] legs” with lobed 2/2 severe edema. Dr. Purcharioni also noted that the

right thigh lobe “was erythematous and warm with three 1cm abscesses scattered over




65
     A.R. 1125–26.
66
     A.R. 588.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 18 of 37
the knee area, the worst of which [was] located at the flexor surface of the knee” that was

“draining purulent matter.” 67

         On September 3, 2015, Ms. McAlees had gastric bypass surgery. 68

         On November 30, 2015, Ms. McAlees returned to physical therapy at Chugach

Physical Therapy. The therapist noted that Ms. McAlees walked with a “wide base due

to pannus/swelling pockets [in the] inner knee region” and that the “[p]ockets collide[d]

and disrupt[ed] [her] overall gait mechanics.” The therapist also noted that Ms. McAlees

continued to present with “consistent [l]ymphedema [in the lower extremities]

accompanied by weakness in the [lower extremities] and core/trunk, as well as restricted

[range of motion] in [the] knees.”69

         On January 13, 2016, Ms. McAlees followed up with Dr. Purchiaroni. She reported

“[g]eneralized body pain and severe lower extremity pain.” She reported that the pain

“makes it extremely hard for her to function regularly.” Dr. Purchiaroni included a new

diagnosis of fibromyalgia, but noted, “this is a diagnosis of exclusion, it is hard to say at

this point whether or not she has this diagnosis. However, she does have generalized

body pain with greater than 11/18 soft tissue tender points on her exam.”70




67
     A.R. 1128–29.
68
  A.R. 986–87. On September 16, 2015, Ms. McAlees followed up with Dr. Searles after surgery.
A.R. 970. On September 29, 2015, Ms. McAlees followed up with Marya Spurling, M.D., at PFMC.
A.R. 1130–31. She followed up with Dr. Searles on March 9, 2016. He noted that she was able
to “easily get[ ] to the exam table.” A.R. 968.
69
     A.R. 1201–02.
70
     A.R. 1132–33.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 19 of 37
          On April 11, 2016, Ms. McAlees saw Dr. Purchiaroni. She requested a referral for

plastic surgery to remove her excess skin secondary to her rapid weight loss after bariatric

surgery. Dr. Purchiaroni noted that Ms. McAlees’s lymphedema and lipoedema had

“significantly improved” after bariatric surgery. Dr. Purchiaroni also observed that Ms.

McAlees “still [had] large lobes at the medial aspect of both knees and smaller lobes at

her ankles.”         She referred Ms. McAlees to a lymphedema specialist “given her

complicated lymphedema picture at this juncture.” 71 On the same date, Dr. Purchiaroni

completed a Health Status Report Form for the State of Alaska, Department of Health

and Social Services. She continued to recommend bed rest and leg elevation and opined

that Ms. McAlees was not capable of part-time or full-time work. 72

          On September 14, 2016, Ms. McAlees followed up with Dr. Searles. She reported

rashes and infections under the pannus and thighs and that redundant soft tissue rubbed,

making walking difficult. Ms. McAlees was 231 pounds at the visit, down 165 pounds

since surgery. Dr. Searles noted that he would refer her to plastic surgery “[g]iven her

redundant skin and complications.” 73

          On March 27, 2017, Ms. McAlees saw Evan Jones, M.D., at PFMC, for a “referral

for surgical evaluation for reduction of redundant skin folds following bariatric surgery and




71
     A.R. 1137–38.
72
     A.R. 1220–21.
73
     A.R. 967.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 20 of 37
subsequent weight loss.”       Dr. Jones observed “substantial swelling of the thighs

bilaterally” and “some pain elicited with passive [range of motion] of the right knee.”74

         On June 16, 2017, Ms. McAlees followed up with Dr. Jones. Dr. Jones noted that

“the patient was unable to see a physician for consultation for removal of redundant skin

folds following significant weight loss after her bariatric surgery. Due to Medicaid status

it seems that there are very few plastic surgeons [who] would be willing to operate on this

patient.” Dr. Jones also noted that Ms. McAlees had been hospitalized three times for

cellulitis of her thighs, but she had only been hospitalized once since her gastric bypass

surgery. 75

         On August 3, 2017, Ms. McAlees re-initiated physical therapy at Chugach Physical

Therapy. She reported that she had continued right knee pain, lymphedema, and neck

pain.     She also reported “continued issues with cellulitis, excess skin, swelling and

bulbous areas around her knees.” Ms. McAlees reported that she had compression

garments for her lymphedema, but she did not “have them on at the time of the initial

evaluation.” The therapist observed that Ms. McAlees ambulated with an antalgic gait

pattern with “increased bulbous areas in both knees which cause her to circumduct her

legs when walking to clear the excess tissue.” Due to time constraints the therapist did

not assess Ms. McAlees’s lymphedema, but noted that “[s]he would benefit from [a] skilled




74
     A.R. 1144–46.
75
     A.R. 1148–49.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 21 of 37
PT to address her knee pain, lymphedema, cervical issues, decrease her pain and

improve her pain free functional mobility.” 76

         On February 8, 2018, Dr. Jones completed a Health Status Report Form for the

State of Alaska, Department of Health and Social Services. He opined that Ms. McAlees

was unable to work full-time and her ability to work was limited for more than 12 months.

He noted that Ms. McAlees continued to require bed rest and leg elevation. 77

         Hearing Testimony on March 9, 2018

         On March 9, 2018, Ms. McAlees testified with a representative at a hearing before

ALJ Hebda on remand from the U.S. District Court in the District of Alaska. She testified

that she had lymphedema in both legs, but it was most severe in her right leg. She also

testified that she had asthma; obesity; fibromyalgia; and osteoarthritis in both knees,

recently diagnosed. Ms. McAlees testified that she had pain in her thighs that went

“straight down” to her ankles and swelling in her ankles “every day.” She noted that

depending on the severity of the swelling in her legs, some days she could walk well. She

testified that a good day would be “limited amounts of swelling and pain” and on a bad

day she could not get out of bed. She indicated that sitting more than an hour or two

caused her legs to “start to go numb and swell.” She also testified that she had tried

compression stockings but her thighs were too big due to lymphedema, and Medicaid did

not cover “designer made stockings.” Ms. McAlees testified that she used a cane daily.

She also testified that her doctor required her to “elevate [her legs] the majority of [her]


76
     A.R. 1203–04.
77
     A.R. 1217–18.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 22 of 37
day to keep the swelling down.” She stated, “[th]e more I elevate my legs, the least

amount of pain and the least amount of swelling I have” and noted that she spent about

15 to 18 hours each day elevating her legs. 78

         Robert Sklaroff, M.D., testified as the medical expert. Based on his review of the

record, Dr. Sklaroff opined that Ms. McAlees could lift 50 pounds occasionally and 25

pounds frequently; sit, stand, or walk up to six hours each in an eight-hour workday; could

push, pull, squat, bend, and reach “with some concentration and postural manipulation”;

could not climb ropes, ladders, or scaffolds and should avoid hazardous machinery, but if

she continued “to smoke a pack-a-day, as seems to be the case, then no environmental

limitations.” Upon questioning by Ms. McAlees’s attorney, Dr. Sklaroff agreed that Ms.

McAlees should have limitations to dust and extreme temperatures if she stopped

smoking. Dr. Sklaroff testified that there was “no definable problem with [Ms. McAlees’s]

bones, her muscles and her nerves” and opined that Ms. McAlees did not need an

assistive device. He also stated that “one would argue that the physical movement would

facilitate efforts to lose weight.” He testified that “elevating the legs in order to get rid of

edema is dwarfed by the use of either T.E.D. stockings, or in this situation . . . JOBST

stockings which have been around for a half-a-century.” He further testified that “the

[notion] that leg elevation would favorably affect this patient is not supported by the

medical data and it is not supported in the medical literature.” Dr. Sklaroff opined that

there was “no mandate that [her legs] be elevated” and that Ms. McAlees “should have

thigh-high compression stockings.” He noted that Ms. McAlees’s cellulitis was persistent,



78
     A.R. 654–59.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 23 of 37
but he disagreed that it would meet or equal a listing “because every time I see a progress

note I see a healing.” Dr. Sklaroff disagreed with Ms. McAlees’s treating doctors that her

lymphedema was “a chronic condition which will likely be present for the rest of her life

with little improvement,” stating, “I disagree because if she lost the 200 pounds it would

abate automatically.” 79

         Hearing Testimony on July 2, 2018

         On July 2, 2018, Ms. McAlees testified at a continued hearing before ALJ Hebda

with representation. The previous hearing was continued to allow Ms. McAlees to obtain

information regarding her fibromyalgia claims, but her attorney confirmed that there was

only one diagnosis of exclusion and that Ms. McAlees “doesn’t have it.” Ms. McAlees

testified that she had leg pain “all day long, every day” and that she had had lymphedema

since 2007. She testified that she had had cellulitis since 2011 and that she had been

hospitalized for cellulitis three times. She testified that she continued to have episodes

of cellulitis at least once a month. She also testified that she needed skin removal surgery

“because it is causing issues with my cellulitis anywhere there’s overlapping of skin.” She

also testified that she spent the majority of her day with her legs elevated because it kept

“the pressure down” and helped with pain. She testified that she could not work because

she “kept getting infections” and “wasn’t able to keep the infections at bay because [her]

skin [was] compromised where [she had] the fluid in [her] legs.” Ms. McAlees indicated

that she had been doing physical therapy on a regular basis since 2011 and that it helped

but it didn’t solve her lymphedema problems.        She noted that a physical therapist



79
     A.R. 629–53.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 24 of 37
specializing in lymphedema tried to fit her for compression socks above the knee and

Medicaid would not pay for them. She testified that she had tried “alternative options

such as Ace bandages and even so far as to use duct tape.” She also testified that she

could not work “with the amount of time I’m allowed to be mobile.” Ms. McAlees also

testified that she had not had skin removal surgery because “I haven’t found a surgeon

here in Alaska willing to touch me.”                She testified that she needed to walk with

assistance. 80

          Daniel Labrosse testified at the hearing as the vocational expert. He testified that,

based on the ALJ’s hypothetical, Ms. McAlees could perform her past work as a tax

preparer, an accounts supervisor, an accounts receivable clerk, and a cashier. 81 VE

Labrosse also opined that a change in the hypothetical from medium to light work would

still allow Ms. McAlees to perform all of her relevant past work. He opined that she would

not be able to perform work as a cashier if the hypothetical was limited to sedentary work.

Upon questioning by Ms. McAlees’s attorney, VE LaBrosse testified that a person

required to keep her legs up for most of the day was not employable. 82


80
     A.R. 664–79.
81
     The ALJ’s first hypothetical was as follows:

          I have an individual with the claimant’s age, education and past work experience
          who would be able to perform medium level work as defined by the Social Security
          Administration, but would not be able to climb ladders, ropes and scaffolding;
          would have to avoid all exposure to moving and hazardous machinery as well as
          unprotected heights; would have to avoid concentrated exposure to fumes and
          dust; and avoid moderate exposure to non-weather-related extreme cold and non-
          weather-related extreme heat. A.R. 680–81.
82
  A.R. 680–83. At the hearing, Ms. McAlees’s attorney asked the question, “if a person is required
to keep her legs up in a laying down position for most of the day, is she going to be employable?”
VE LaBrosse answered, “No.” A.R. 683.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 25 of 37
         Function Report

         Ms. McAlees completed a function report on March 8, 2014. She reported that

standing, walking, or sitting with her “legs down causes severe pain and swelling in the

legs, making it hard to walk.” She also indicated that lymphedema caused her thighs to

be “the size of bowling balls.” She reported that she kept her legs elevated during the

day. She also reported that her 12-year old daughter and family helped care for her pets,

fix meals, keep the house, and do the shopping, but that she could prepare her own

meals, do laundry, wash dishes, and perform other household chores in a sitting position.

Ms. McAlees reported that she did not do yard work or snow removal. She indicated that

she could drive a car and go out alone, pay bills and handle finances, and read. Ms.

McAlees reported that she needed help with her socks and had to sit to bathe and wash

her hair, but she could take care of her own personal care. She reported that she was

“unable to lift [and] carry anything heavy because it throws my balance off, walking is hard

due to my tumors, sitting cuts off circulation below the knee [and] makes my legs hurt.”

She indicated that she could walk 50 feet before needing to rest. She reported that she

used a cane, walker, and brace/splint.       She reported taking hydroxyzine, lisinopril,

tramadol, Vicodin, and metformin. 83

                                        IV. DISCUSSION

         Ms. McAlees is represented by counsel in this appeal. In her opening brief, she

asserts that the ALJ: (1) erred by rejecting Ms. McAlees’s treating physicians’ opinions

with no weight as they were “unanimous that Ms. McAlees must elevate her legs, and



83
     A.R. 187–95.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 26 of 37
their opinions are consistent with the record” and (2) the RFC was not supported by

substantial evidence because Ms. McAlees “must keep her legs elevated above her heart

except when necessary to walk because the leg elevation is due to hereditary

lymphedema and resultant high risk of cellulitis even after weight loss surgery.” She also

asserts that the RFC “fails to account for the excess skin due to weigh loss from nearly

400 lbs. to about 230 lbs.” 84 The Commissioner contests each of the above assertions. 85

As set forth below, in addressing Ms. McAlees’s first claim, the Court concludes that the

ALJ erred by failing to provide specific and legitimate reasons supported by substantial

evidence for rejecting the unanimous opinions of Ms. McAlees’s treating physicians. The

Court reverses the ALJ’s decision based on that error and does not reach Ms. McAlees’s

remaining claims.

      A. Medical Opinions

          Ms. McAlees asserts that the ALJ erred by assigning no weight to the unanimous

medical opinions of Ms. McAlees’s treating physicians that Ms. McAlees “must keep her

legs elevated except when she needs to ambulate.” She alleges that the opinions are

“medical source diagnostic opinion[s], not a transgression of the commissioner’s

prerogative.” 86

          1. Legal Standard

          “Regardless of its source, [the SSA] will evaluate every medical opinion [it]


84
     Docket 15 at 1, 4–13.
85
     Docket 16 at 4–9.
86
     Docket 15 at 4–5.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 27 of 37
receive[s].” 87 Medical opinions come from three types of sources: those who treat the

claimant; those who examine but do not treat the claimant; and those who neither

examine nor treat the claimant. 88 “As a general rule, more weight should be given to the

opinion of a treating source than to the opinion of doctors who do not treat the claimant.”89

In the Ninth Circuit, “[t]o reject the uncontradicted opinion of a treating or examining

doctor, an ALJ must state clear and convincing reasons that are supported by substantial

evidence.” 90 When “a treating or examining doctor’s opinion is contradicted by another

doctor’s opinion, an ALJ may only reject it by providing specific and legitimate reasons

supported by substantial evidence.” 91 This can be done by “setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” 92

          Factors relevant to evaluating any medical opinion include: (1) the examining or

treating relationship; (2) the consistency of the medical opinion with the record as a whole;

(3) the physician’s area of specialization; (4) the supportability of the physician’s opinion



87
  20 C.F.R. §§ 404.1527(c), 416.927(c). These sections apply to claims filed before March 27,
2017.
88
     20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).
89
  Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Lester v. Chater, 81 F.3d 821,
830 (9th Cir. 1995)).
90
  Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting Bayliss v. Barnhart, 427 F.3d
1211, 1216 (9th Cir. 2005)).
91
     Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).
92
  Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747,
751 (9th Cir. 1989)).



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 28 of 37
through relevant evidence; and (5) other relevant factors, such as the physician’s degree

of familiarity with the SSA’s disability process and with other information in the record. 93

An ALJ may reject the opinion of a doctor “if that opinion is brief, conclusory, and

inadequately supported by clinical findings.” 94

          The opinions of agency physician consultants may be considered medical

opinions, and their findings and evidence are treated similarly to the medical opinion of

any other source. 95 “The weight afforded a non-examining physician’s testimony depends

‘on the degree to which he provides supporting explanations for his opinions.’” 96 Greater

weight may also be given to the opinion of a non-examining expert who testifies at a

hearing because he is subject to cross examination. 97 The opinions of non-treating or

non-examining physicians may serve as substantial evidence when the opinions are

consistent with independent clinical findings or other evidence in the record. 98

          2. Analysis

          In this case, multiple treating and examining physicians provided the same opinion

that Ms. McAlees could not work and needed bedrest and leg elevation. 99 Specifically, in


93
  20 C.F.R. §§ 404.1513a(b), 416.913a(b), 404.1527(c)(2), 416.927(c)(2). These sections
apply to claims filed before March 27, 2017. See 20 C.F.R. § 404.614.
94
     Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).
95
     20 C.F.R. §§ 404.1513a(b), 416.913a(b).
96
     Garrison, 759 F.3d at 1012.
97
  Andrews v. Shalala, 53 F.3d 1035, 1042 (citing Torres v. Secretary of H.H.S., 870 F.2d 742, 744
(1st Cir. 1989)).
98
     Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).
99
     The determination whether Ms. McAlees is disabled and whether there is a job in the national


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 29 of 37
August 2013, Dr. Ryan provided an opinion that Ms. McAlees would not be able to work

for the next three months. 100 Treating physician Dr. Gokey opined on October 31, 2013

that Ms. McAlees was unable to work and on June 16, 2014 that Ms. McAlees could not

work for more than 12 months and required “bedrest with legs elevated.”101                  Dr.

Purchiaroni treated Ms. McAlees on a monthly basis from approximately November 2014

through April 2016. She provided opinions on April 1, 2015, July 23, 2015, and April 11,

2016. She opined that Ms. McAlees should be on bedrest, walk only out of necessity,

and keep her legs elevated at all other times. 102 Dr. Cranmer examined Ms. McAlees on

only one occasion and on the same date, opined that Ms. McAlees could not work and

needed to be on bedrest with her legs elevated. 103 Dr. Jones examined Ms. McAlees and

provided an opinion on February 8, 2018 that Ms. McAlees still required bedrest and leg

elevation. 104

          Dr. Sklaroff’s testimony at the March 9, 2018 hearing contradicted Ms. McAlees’s

treating and examining physicians’ bed rest and leg elevation opinions. Dr. Sklaroff




economy that Ms. McAlees could perform is reserved to the Commissioner and her physicians’
opinions that Ms. McAlees could not work are not entitled to deference. 20 C.F.R. § 404.1527(d).
However, the physicians’ unanimous opinions that Ms. McAlees required bed rest and leg
elevation reflects professional judgment as doctors regarding the severity of Ms. McAlees’s
impairments and physical restrictions and are entitled to deference. 20 C.F.R. 404.1527(a)(2).
100
      A.R. 352–53.
101
      A.R. 1224–27.
102
      A.R. 580–85, 588, 1220–21.
103
      A.R. 1222–23.
104
      1217–18.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 30 of 37
opined that Ms. McAlees did not require leg elevation as it was “not supported by the

medical data and not supported in the medical literature” and was “dwarfed by the use of

[compression stockings].” 105      In light of Dr. Sklaroff’s contrary opinion, the ALJ was

required to provide specific and legitimate reasons for rejecting the medical opinions of

Ms. McAlees’s treating and examining physicians. 106

          Here, the ALJ found that the unanimous bed rest and leg elevation opinions of Drs.

Ryan, Gokey, Purchiaroni, Cranmer, and Jones were “not consistent with the overall

objective medical evidence.”107 He noted that at an exam on September 15, 2014, Dr.

Purchiaroni found Ms. McAlees had profound lymphedema in the bilateral lower

extremities, but that Ms. McAlees was “not in acute distress during the exam, and her

lungs were clear to auscultation.” He also noted that although Ms. McAlees had been

hospitalized three times for cellulitis of her thighs, it had occurred only once since her

gastric bypass surgery. 108 However, the Court finds these examples inadequate to show

that all five of Ms. McAlees’s physicians’ opinions regarding leg elevation were not

consistent with the overall objective medical evidence. 109 And, Dr. Sklaroff’s opinion


105
      A.R. 614, 629–53.
106
   Trevizo v. Berryhill, 871 F.3d at 676 (“If a treating or examining doctor’s opinion is contradicted
by another doctor’s opinion, an ALJ may only reject it by providing specific and legitimate reasons
that are supported by substantial evidence.”) (quoting Bayliss v. Barnhart, 427 F.3d 1211, 1216
(9th Cir. 2005)); see also Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (“[T]he reasons for
rejecting a treating doctor’s credible opinion on disability are comparable to those required for
rejecting a treating doctor’s medical opinion.”).
107
      A.R. 613–614.
108
      A.R. 614, 1149.
109
   Trevizo v. Berryhill, 871 F.3d at 676 (“[T]he ALJ did not consider factors such as the length of
the treating relationship, the frequency of examination, the nature and extent of the treatment


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 31 of 37
alone that Ms. McAlees did not require leg elevation was not substantial evidence to

support the rejection her treating physicians’ opinions. 110

          First, the record supports the treating physicians’ opinions regarding leg elevation.

On October 31, 2013, Dr. Gokey noted that Ms. McAlees’s cellulitis had not been

resolved, that Ms. McAlees was waiting on a bariatric surgery consultation, they were still

working on appropriate management of Ms. McAlees’s lymphedema, and Ms. McAlees

continued to have uncontrolled type 2 diabetes. 111 On June 16, 2014, Dr. Gokey noted

that Ms. McAlees was at high risk of repeated episodes of cellulitis and prolonged

hospitalizations as a result. She also noted that Ms. McAlees’s morbid obesity limited the

effectiveness of compression garments. 112 Throughout the record, Dr. Gokey continued

to treat Ms. McAlees for cellulitis and lymphedema. She prescribed pain medications for

Ms. McAlees’s lower extremity pain. 113

          During the time Dr. Purchiaroni treated Ms. McAlees, she was hospitalized from

July 12 to July 3, 2015 for cellulitis. 114 In treatment notes, Dr. Purchiaroni observed

“[p]rofound lymphedema in [the] bilateral [lower extremities],” massive edema “with


relationship, or the supportability of the opinion . . . This failure alone constitutes reversible legal
error.”) (internal citations omitted).
110
   Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007) (A non-examining physician’s “opinion does
not alone constitute substantial evidence to support the rejection of Orn’s treating physicians’
opinions.”).
111
      A.R. 350–51, 1049–50.
112
      A.R. 1061–65, 1224–25.
113
      e.g., A.R. 1045–50, 1053–56, 1059–65.
114
      A.R. 590–601.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 32 of 37
indurated lobes,” and “abscesses scattered over the knee area.” At these visits, Ms.

McAlees also reported significant pain. 115 In April 2016, Dr. Purchiaroni noted that Ms.

McAlees’s lymphedema had significantly improved after bariatric surgery, but she

continued to recommend bed rest and leg elevation and referred Ms. McAlees to a

lymphedema specialist “given her complicated lymphedema picture at this juncture.” 116

          Although Dr. Jones noted that Ms. McAlees had been hospitalized three times for

cellulitis of her thighs, but only once since her gastric bypass surgery, Dr. Jones observed

“substantial swelling of the thighs bilaterally” and pain in the right knee upon

examination. 117 His treatment notes document that Ms. McAlees was having difficulty

finding a plastic surgeon “willing to operate on this patient” for reduction of redundant skin

folds after bariatric surgery due to her Medicaid status. 118 Additionally, Ms. McAlees

testified that she had tried compression stockings but her thighs were too large due to

lymphedema and Medicaid did not cover “designer made stockings.” She also testified

that elevating her legs for the majority of the day kept pain and swelling down and that

she spent about 15 to 18 hours each day elevating her legs. 119




115
      e.g., A.R. 998–99, 1090–94, 1125–26, 1128–29, 1132–33.
116
      A.R. 1137–38, 1220–21.
117
  A.R. 1144–46. On February 8, 2018, Dr. Jones opined that Ms. McAlees was unable to work
and continued to require bed rest and leg elevation. A.R. 1217–18.
118
   A.R. 1148–49. See Orn, 495 F.3d at 638 (quoting Gamble v. Chater, 68 F.3d 319, 321) (9th
Cir. 1995) (“disability benefits may not be denied because of the claimant’s failure to obtain
treatment [she] cannot obtain for lack of funds.”).
119
      A.R. 654–59.


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 33 of 37
          For the foregoing reasons, the ALJ did not provide specific and legitimate reasons

supported by substantial evidence for rejecting all five of Ms. McAlees’s treating and

examining physicians’ opinions that Ms. McAlees required bed rest and leg elevation for

most of the day. The ALJ’s decision is reversed for this error.

          B.      Scope of Remand

          The “ordinary remand rule” applies to disability cases. Under this rule, if “the

reviewing court simply cannot evaluate the challenged agency action on the basis of the

record before it, the proper course, except in rare circumstances, is to remand to the

agency for additional investigation or explanation.” 120 The court follows a three-step

analysis to determine whether the case raises the “rare circumstances” that allow a court

to exercise its discretion to remand for an award of benefits. “First, [the court] must

conclude that ‘the ALJ has failed to provide legally sufficient reasons for rejecting

evidence, whether claimant testimony or medical opinion.’” 121 “Second, [the court] must

conclude that ‘the record has been fully developed and further administrative proceedings

would serve no useful purpose.’” 122 “Where there is conflicting evidence, and not all

essential factual issues have been resolved, a remand for an award of benefits is

inappropriate.”123 “Third, [the court] must conclude that ‘if the improperly discredited

evidence were credited as true, the ALJ would be required to find the claimant disabled



120
      Treichler, 775 F.3d at 1099 (quoting Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985)).
121
      Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (quoting Garrison, 759 F.3d at 1020).
122
      Id. (quoting Garrison, 759 F.3d at 1020).
123
      Treichler, 775 F.3d at 1101.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 34 of 37
on remand.’” 124 But, “even if all three requirements are met, [the court] retain[s] ‘flexibility’

in determining the appropriate remedy” and “may remand on an open record for further

proceedings ‘when the record as a whole creates serious doubt as to whether the claimant

is, in fact, disabled within the meaning of the Social Security Act.’” 125

          Ms. McAlees argues that this matter should be remanded for payment of an award

of benefits. 126    The Commissioner responds that the Court should affirm, or in the

alternative, the Court should remand for further administrative proceedings. 127

          Here, the Court has found that the ALJ did not provide legally sufficient reasons for

rejecting the opinions of Drs. Ryan, Gokey, Purchiaroni, Cranmer, and Jones. Second,

the record has been extensively developed regarding Ms. McAlees’s cellulitis,

lymphedema, and obesity. It contains hospitalization records, treatment notes, medical

evaluations, and health status reports. It includes testimony and a function report from

Ms. McAlees, which also corroborate her impairments. Moreover, the VE specifically

opined that an individual that needed to have legs elevated most of the day could not

sustain work. Therefore, if Ms. McAlees’s treating and examining physicians’ bed rest

and leg elevation opinions are credited as true, the ALJ would have been required to find

Ms. McAlees disabled.




124
      Brown-Hunter, 806 F.3d at 495 (quoting Garrison, 759 F.3d at 1021).
125
      Id. (quoting Garrison, 759 F.3d at 1021).
126
      Docket 15 at 14–18.
127
      Docket 16 at 9–10.



Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 35 of 37
          The Court concludes that all three conditions to credit-as-true have been satisfied

and remand for the calculation and award of benefits is warranted in this case. 128 Further,

the “rare circumstances” in this case weigh heavily in favor of the immediate payment of

benefits. Ms. McAlees’s alleged disability more than six years ago. This matter has been

before this Court twice and Ms. McAlees has appeared at hearings before the ALJ on at

least four occasions.        She has extensive medical needs and has frequently lacked

medical approvals from Medicaid for necessary treatment. She has been unable to find

a plastic surgeon willing to perform surgery for redundant skin following bariatric surgery

and subsequent weight loss.               “Further delays at this point would be unduly

burdensome.”129 Therefore, the case will be remanded to the ALJ for the calculation and

award of benefits.

                                                V.   ORDER

          The Court, having carefully reviewed the administrative record, finds that the ALJ’s

determinations are not free from legal error. Accordingly, IT IS ORDERED that

Ms. McAlees’s request for relief at Docket 15 is GRANTED as set forth herein, the

Commissioner’s final decision is VACATED, and the case is REMANDED for the

calculation and award of benefits.




128
   The Ninth Circuit has clarified that courts will “remand for further proceedings when, even
though all conditions of the credit-as-true rule are satisfied, an evaluation of the record as a whole
creates serious doubt that a claimant is, in fact, disabled.” Garrison v. Colvin, 759 F.3d 995, 1021
(9th Cir. 2014); Burrell v. Colvin, 775 F.3d 1133, 1141 (9th Cir. 2014).
129
      Trevizo, 871 F.3d at 683 (quoting Terry v. Sullivan, 903 F.2d 1273, 1280 (9th Cir. 1990).


Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 36 of 37
      The Clerk of Court is directed to enter a final judgment accordingly.

      DATED this 21st day of October, 2019 at Anchorage, Alaska.


                                                /s/ Timothy M. Burgess
                                                TIMOTHY M. BURGESS
                                                UNITED STATES DISTRICT JUDGE




Case No. 3:18-CV-00304-TMB, McAlees v. Saul
Decision and Order
Page 37 of 37
